Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the suction valve assembly comprises a stem insert disposed in the first opening of the stem, the stem insert configured to prevent air passage out of the first opening” must be shown or the feature(s) canceled from the claim(s).  The Examiner notes that a stem insert 20 is shown.  The issue is that the Drawings do not show how this insert is configured to prevent air passage out of the first opening.  As seen in Fig. 4A, the insert is on the opposite side of the first opening 40 and the channel does not extend through the entire stem.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 21-40 are objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  Applicant has failed to properly separate the claimed elements.  Appropriate correction is required.
Claim 38 recites the limitation "the boot".  There is insufficient antecedent basis for this limitation in the claim.  Claim 38 depends from claim 29, which does not include a boot.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 34 has literal support in the Original Disclosure because the claims were filed on the same day as the application.  However, the Disclosure lacks any explanation as to how the stem insert is configured to prevent air passage out of the first opening.  In fact, if the stem insert did prevent air passage out of the first opening, the device would not function as intended.
The first opening is designated as 40 at the bottom of the stem.  The stem insert is element 20.  The insert does not plug opening 20.  Instead, it is attached at the opposite end of the stem.  If the insert did prevent air passage out of opening 40, the device would not function because air would not be able to move between the opening 40 and the opening 35.
Applicant may try to amend or explain that there is a channel extending through the entirety of the stem going from the bottom at 40 to the top at 15.  This is not shown in the Drawings or described in the Specification.  As seen in Figs. 3 and 4A, for example, the air passage runs from 35 to 40 with a separate channel for the stem insert.  The two are not shown as connected.
For at least these reasons, the Examiner considers the lack of a discussion as to how this function is achieved and the fact that it appears to be contradictory to the device as disclosed as evidence that Applicant was not in possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 29, 33, and 38-40 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ishiguro et al. (US 5,871,441).
Regarding Claim 29, Ishiguro discloses
A suction valve assembly comprising 
a stem (51 and 43 form a stem), the stem comprising a first opening disposed along a longitudinal axis of the stem (lower portion of 59 as seen in Fig. 8), and a second opening (61) disposed transverse to the first opening (see Fig. 8 showing 61 transverse to the bottom opening of 59), the first and second openings for allowing passage of air and/or fluid (the valve assembly is used for suction such that air/fluid can pass through the openings); 
a spring stanchion (67 and 68 form the stanchion) comprising at least one recess and/or projection configured to attach to the stem (see Fig. 8 showing the opening of 68 with tabs 75 attaching to the stem); 
the spring stanchion comprising an opening configured to receive the stem and allow movement of the stem in an upward and downward position relative to the spring stanchion (see Fig. 8 showing the opening of 68 for receiving the stem and allowing the stem to go up and down); and 
a spring (49) configured to contact the spring stanchion and the stem (see Fig. 8 showing the spring contacting the stanchion and the stem), 
the stem comprising at least one recessed aperture (57) to engage the spring stanchion, the recessed aperture configured to define the bounds of movement for the stem (these recesses act as stoppers to restrict movement of the stem as seen in Fig. 8).

Regarding Claim 33, Ishiguro further discloses wherein the opening in the spring stanchion is disposed in a center of the spring stanchion (this can be seen in Figs. 8 and 15 with the opening being central to receive the stem) and the spring stanchion comprises a ledge (base 73 receives the spring) to receive a first end of the spring and the stem comprises a ledge (48) to receive the second end of the spring (shown in Fig. 8).

Regarding Claim 38, Ishiguro further discloses wherein the stem has a diameter that is concentric to the diameter of the boot to assure an airtight seal within a suction port of a medical device (as seen in Figs. 8 and 20, for example, the stem’s diameter is concentric with that of the boot, and as seen in Fig. 21, for example, the suction port is sealed when the valve is closed (when the button has not been depressed)).

Regarding Claim 39, Ishiguro further discloses wherein the first opening contacts the second opening, and when the stem is pressed in a downward direction, the second opening aligns with a suction channel of a medical instrument and allows passage of air and/or fluid to a suction connection (see Fig. 23 showing the connection between the two openings such that upon depressing the stem, the second opening aligns with the device channel for air/fluid flow).

Regarding Claim 40, Ishiguro further discloses wherein the stem further comprises a second recessed aperture between the first opening and the second opening, the second recessed aperture being disposed about the stem (as seen in Fig. 5, there is a recessed portion 64 between the distal opening of 65 and the transverse opening 61).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-18 of U.S. Patent No. 10,674,898. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘898 claims a stem having at least one recessed aperture (claim 6), a stem insert (claim 15), a boot (claim 7), a spring stanchion (claim 6) and a spring such that the at least one recessed aperture is surrounded by the spring and the spring stanchion (claim 6).  Claims 22-28 are similar to those of claims 6-18 in Patent ‘898.  The “consisting essentially of” transitional phrase does change the scope of the claim, but Patent ‘898 encompasses the claims and does not add significantly more to the claimed subject matter.

Claims 29-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-18 of U.S. Patent No. 10,674,898 in view of Ishiguro et al. (US 5,871,441).  Patent ‘898 claim 6 includes a suction valve assembly with a stem having first and second openings, a spring stanchion to receive the stem, a spring, and a first recessed aperture.  Patent ‘898 does not claim a spring stanchion comprising at least one recess and/or projection configured to attach to the stem.  Ishiguro teaches using tabs 75 for connecting to the stem to work with the recesses to limit upward/downward movement of the stem.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Patent ‘898 to include Ishiguro’s projections.
Claims 30-40 are substantially mirrored by claims 7-18 of Patent ‘898.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 and 13-17 of U.S. Patent No. 9,585,545.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 21, Patent ‘545 claims a stem having at least one opening and at least one recessed aperture (claim 7), a stem insert (claim 15), a boot (claim 8), a spring stanchion (claim 7) and a spring claim 7 such that the at least one recessed aperture is surrounded by the spring and the spring stanchion.  Claims 22-28 are similar to those of claims 7-17 in Patent ‘545.  The “consisting essentially of” transitional phrase does change the scope of the claim, but Patent ‘545 encompasses the claims and does not add significantly more to the claimed subject matter.
Regarding Claim 29, Patent ‘545 claim 7 includes a suction valve assembly with a stem having first and second openings, a spring stanchion to receive the stem comprising a tab, a spring, and a first recessed aperture.
Claims 30-40 are substantially mirrored by claims 8-18 of Patent ‘545.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795